Name: Commission Regulation (EC) NoÃ 1902/2004 of 29 October 2004 amending the specification of a name appearing in the Annex to Regulation (EC) NoÃ 1107/96 on the registration of geographical indications and designations of origin (Les Garrigues)
 Type: Regulation
 Subject Matter: Europe;  marketing;  processed agricultural produce;  consumption
 Date Published: nan

 30.10.2004 EN Official Journal of the European Union L 328/73 COMMISSION REGULATION (EC) No 1902/2004 of 29 October 2004 amending the specification of a name appearing in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin (Les Garrigues) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 9 thereof, Whereas: (1) Under Article 9 of Regulation (EEC) No 2081/92, the Spanish authorities have requested amendments to the geographical area for Les Garrigues, registered as a protected designation of origin (PDO) by Commission Regulation (EC) No 1107/96 of 12 June 1996 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 (2). (2) Following examination of this request for amendment, it has been decided that the amendments concerned are not minor. (3) In accordance with the procedure laid down in Article 9 of Regulation (EEC) No 2081/92 and since the amendments are not minor, the Article 6 procedure applies mutatis mutandis. (4) It has been decided that the amendments in this case comply with Regulation (EEC) No 2081/92. No statement of objection, within the meaning of Article 7 of the Regulation, has been sent to the Commission following the publication in the the Official Journal of the European Union (3) of the abovementioned amendments. (5) Consequently, these amendments must be registered and published in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The amendments set out in Annex I to this Regulation shall be registered and published in accordance with Article 6(4) of Regulation (EEC) No 2081/92. A summary of the main points of the specification is given in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 1215/2004 (OJ L 232, 1.7.2004, p. 21). (2) OJ L 148, 21.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 1354/2004 (OJ L 249, 23.7.2004, p. 14). (3) OJ C 187, 7.8.2003, p. 7 (Les Garrigues). ANNEX I COUNCIL REGULATION (EEC) No 2081/92 Amendment to the specification of a protected designation of origin (article 9) EC No: ES/0070/24.01.1994 1. Registered name: Les Garrigues 2. Amendments(s) requested:  Specification heading: Name Description Geographical area Proof of origin Method of production Link Labelling National requirement  Amendment(s): The geographical area covered by this designation is to be extended to include the following municipalities: Region Municipality Les Garrigues TarrÃ ¨s El SegriÃ Aitona (remainder) AlcarrÃ s La Granja d'Escarp Massalcoreig SerÃ ²s (remainder) Soses Torres del Segre From the point of view of the link with the environment (historical, soil, relief and climatic factors), the geographical area to be extended continues to demonstrate a cohesion and degree of homogeneity similar to what it had prior to the requested extension (initial PDO) and fulfils all the basic requirements set out in the specification for this protected designation of origin listed in the Community register, producing an extra virgin olive oil with the same characteristics as the protected olive oil. ANNEX II SUMMARY REGULATION (EEC) No 2081/92 LES GARRIGUES EC No: ES/0070/24.1.1994 PDO (X) PGI ( ) This summary has been drawn up for information purposes only. For full details, in particular the producers of the products covered by the PDO or PGI concerned, please consult the complete version of the product specification obtainable at national level or from the European Commission (1). 1. Responsible department in the Member State:: Name : SubdirecciÃ ³n General de Sistemas de Calidad Diferenciada. DirecciÃ ³n General de AlimentaciÃ ³n. SecretarÃ ­a General de Agricultura y AlimentaciÃ ³n. Ministerio de Agricultura Pesca y AlimentaciÃ ³n de EspaÃ ±a. Address : Po Infanta Isabel, 1  E-28071 Madrid Telephone : (34-91) 347 53 94 Fax : (34-91) 347 54 10 2. Applicant group:: 2.1. Name : CONSEJO REGULADOR DE LA D.O.P LES GARRIGUES 2.2. Address : Complex la Caparrella 97 1a planta. E-25192 Lleida Telephone : (34-973) 28 04 70 Fax : (34-973) 26 04 27 2.3. Composition: producer/processor (X) other ( ) 3. Type of product: virgin olive oil - Class 1.5 4. Description: (summary of requirements under Article 4(2)) 4.1. Name: Les Garrigues 4.2. Description: Virgin olive oil obtained from olives of the varieties Arbequina and Verdiell. Acidity < 0,5 o; PN max 15; Humidity < 0,1 %. Distinguishing characteristics: Fruity: greenish in colour with a taste of bitter almonds, and Sweet: yellow and sweet. 4.3. Geographical area: The south-east of the province of LÃ ©rida. Various municipal areas in the districts of Les Garrigues, El SegriÃ ¡ and L'Urgel. The municipalities are the following: 4.4. Proof of origin: Oil is extracted in registered plants under the supervision of the Regulatory Board from olives of the varieties authorised from registered olive groves. 4.5. Method of production: The oil is extracted from healthy clean olives using appropriate techniques which do not detract from the products characteristics. 4.6. Link: Loose limey soil clayey-loamy in texture and reddish-ochre in colour. Continental climate. Supervised cultivation, collection and production. 4.7. Inspection body: Name : Consejo Regulador D.O. Les Garrigues Address : Complex la Caparrella 97 1a planta.  E-25192 Lleida Telephone : (34-973) 28 04 70 Fax : (34-973) 26 04 27 The Regulatory Board for the protected designation of origin Les Garrigues meets the requirements of standard EN 45011. 4.8. Labelling: Labels authorised by the Regulatory Board reading: DenominaciÃ ³n de Origen Les Garrigues aceite virgen. Back-labels are numbered and issued by the Regulatory Board. 4.9. National legislative requirements (if any): Law No 25/1970 of2 December 1970. Order of 10 May 1987 regulating the Borjas Blancas designation of origin and its Regulatory Board. Order of 9 August 1993 replacing the designation Borjas Blancas by the designation Les Garrigues. (1) European Commission  Directorate-General for Agriculture  Agricultural product quality policy  B-1049 Brussels.